Citation Nr: 1425639	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from January 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2014.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's current low back disability is not related to active service.  

2.  The Veteran's asthma is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low Back Injury

The Veteran contends that his current back pain is related to a motor vehicle accident that occurred in October 2003.  The evidentiary record contains diagnoses of degenerative joint disease and myofascial lumbar syndrome.

At the outset, the Board acknowledges that the Veteran submitted several lay statements describing the accident.  He also submitted statements from a fellow soldier who confirmed the 2003 accident and statements from other friends who indicated the Veteran reported back pain since the 2003 accident.   

The fact that the Veteran was involved in a motor vehicle accident is not at issue in this case.  Moreover, the presence of a current disability has also been acknowledged. 

Indeed, the Veteran's degenerative joint disease of the spine was first noted in 2008, more than one year after service separation.  Therefore, service connection based on the manifestation of a chronic disease (arthritis), as established under 38 C.F.R. § 3.303(b), is not warranted in this case.

Therefore, the only issue to be resolved in this case is whether a nexus exists between the Veteran's current back disability and active service, to include the 2003 motor vehicle accident.

Service treatment records show that the Veteran was involved in a motor vehicle accident in October 2003.  Treatment notes from November 2003 document the Veteran's report of pain and tenderness in his back.  Upon examination, his posture, gait, reflexes, sensation, strength, range of motion, straight leg raise, and Wadells sign were all found to be clinically normal.  The Veteran was placed on a temporary physical profile through December 2003 in which he was unable to perform many activities and was restricted to move at his own pace during aerobic conditioning exercise.  The Veteran was limited to marching twelve miles and lifting no more than forty pounds.  

The Veteran testified that he did not seek treatment for a low back condition until approximately 2009 because he had been using crack cocaine.  Indeed, treatment records from 2010 document the Veteran had been released from a residential program and, in seeking follow-up, he reported back pain.  Mild degenerative changes of the lumbar spine were noted.  

In April 2010, the Veteran was afforded a VA spine examination.  He was diagnosed with myofascial lumbar syndrome.  After interviewing and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's current back condition is related to the 2003 motor vehicle accident.  The examiner explained that the Veteran's symptoms are more likely the results of aging and musculoskeletal deconditioning.  

In short, the only evidence linking the Veteran's back disability to active service is the Veteran's own opinion.  The Board recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consequently, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back injury, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Asthma

The Veteran asserts that service connection is warranted for asthma because he first experienced asthma symptoms in service.

Service treatment records confirm that the Veteran was treated for shortness of breath in May and June of 2003.  In January 2004, he was placed on a permanent physical profile for "moderate persistent asthma."  The Veteran was instructed to walk and run at his own pace and distance.  He was also restricted from working with chemicals and was not allowed to partake in any physical fitness tests.  

The Veteran's post-service VA treatment records confirm a diagnosis of asthma in 2005, within a year of separation.  Moreover, at a March 2009 VA respiratory examination, the Veteran reported shortness of breath and the continued use of an inhaler to control symptoms.  The examiner noted that the Veteran "has a diagnosis of asthma since 2003" and was "presently symptomatic."  

After reviewing the evidence, the Board finds that the Veteran's asthma had its onset in service.  First, although asthma is not listed as a chronic illness in 38 C.F.R. § 3.309(a), the Board has considered the Veteran's statements that the onset of his shortness of breath, currently diagnosed as asthma, occurred during service to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  Moreover, the Veteran's statements regarding the onset of his disability are supported by his service treatment records showing that he reported shortness of breath during service and was placed on a permanent physical profile.  Furthermore, the fact that the Veteran was diagnosed in 2005, the year following his discharge in March 2004, supports the Board's finding that the onset of the asthma began in service.

Duty to Notify and Assist

Despite the fully favorable determination with regard to the issue of entitlement to service connection for asthma, discussion of VA's duty to notify and assist is necessary with regard to the issue of entitlement to service connection for a back injury.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by an October 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records from both periods of active service and his time in the reserves, VA treatment records, records from the Social Security Administration, statements in support of the claim by the Veteran and his representative, other lay statements, and a VA spine examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the April 2010 VA examination.  He testified that the examiner did not physically examine him.  However, upon review of the examination report, the Board does not find anything to suggest that the examination was cursory or inadequate.  The examiner reviewed the claims file and specifically measured the Veteran's range of motion.  In short, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in April 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a low back injury is denied.

Entitlement to service connection for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


